DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims have been amended as follows:

1. (Currently Amended) A method for communicating between a digital enhanced cordless telecommunications (DECT) fixed point and multiple DECT portable points, the method comprises:


(b)    communicating between a slave communication processor of the DECT fixed point and at least one of the DECT portable points during slave communication slots; and
wherein step (a) and step (b) are executed according to an allocation of master communication slots and slave communication slots, wherein the allocation facilitates concurrent slave communication processor communications and master communication processor communications;
wherein the allocation defines a certain time period associated with a certain slave communication slot and a certain master communication slot as a blocked time period when the certain master communication slot is used by the master communication processor for communicating with a first DECT portable point and the certain slave communication slot is used by the slave communication processor for communicating with a second DECT portable point; wherein the communication with the first DECT portable point[[s]] comprises a first transmission; wherein the communication with the first DECT portable point[[s]] comprises a second transmission; wherein the first transmission occurs concurrently to the second transmission; wherein the allocation does not allocate a third transmission in concurrency to the first and second transmissions.

15. (Currently Amended) A non-transitory computer readable medium for communicating between a digital enhanced cordless telecommunications (DECT) fixed point and multiple DECT portable points, the non-transitory computer readable medium stores instructions for:


(b)    communicating between a slave communication processor of the DECT fixed point and at least one of the DECT portable points during slave communication slots; and
wherein step (a) and step (b) are executed according to an allocation of master communication slots and slave communication slots, wherein the allocation facilitates concurrent slave communication processor communications and master communication processor communications;
wherein the allocation defines a certain time period associated with a certain slave communication slot and a certain master communication slot as a blocked time period when the certain master communication slot is used by the master communication processor for communicating with a first DECT portable point and the certain slave communication slot is used by the slave communication processor for communicating with a second DECT portable point; wherein the communication with the first DECT portable point[[s]] comprises a first transmission; wherein the communication with the first DECT portable point[[s]] comprises a second transmission: wherein the first transmission occurs concurrently to the second transmission; wherein the allocation does not allocate a third transmission in concurrency to the first and second transmissions.

26.    (Currently Amended) A digital enhanced cordless telecommunications (DECT) fixed point comprising a master communication processor and a slave communication processor; wherein the master communication processor is configured to communicate with one or more DECT portable points of multiple DECT portable ports during master communication slots; wherein the slave communication processor is configured to herein (a) the master communication processor is configured to communicate with the one or more DECT portable points, and (b) the slave communication processor is configured to communicate with at least one of the DECT portable points, are executed according with an allocation of master communication slots and slave communication slots; and wherein the allocation facilitates concurrent slave communication processor communications and master communication processor communications; 
wherein the allocation defines a certain time period associated with a certain slave communication slot and a certain master communication slot as a blocked time period when the certain master communication slot is used by the master communication processor for communicating with a first DECT portable point and the certain slave communication slot is used by the slave communication processor for communicating with a second DECT portable point; wherein the communication with the first DECT portable point[[s]] comprises a first transmission; wherein the communication with the first DECT portable point[[s]] comprises a second transmission; wherein the first transmission occurs concurrently to the second transmission; wherein the application does not allocate a third transmission in concurrency to the first and second transmissions.

27. (Currently Amended) The method according to claim 1 wherein the one or more DECT portable points are a first plurality of DECT portable points and wherein the at least one of the DECT portable points are a second plurality of DECT portable points.


                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-27 (renumbering as 1-27 respectively) are allowed.

Claims 1, 15 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the allocation defines a certain time period associated with a certain slave communication slot and a certain master communication slot as a blocked time period when the certain master communication slot is used by the master communication processor for communicating with a first DECT portable point and the certain slave communication slot is used by the slave communication processor for communicating with a second DECT portable point; wherein the communication with the first DECT portable point[[s]] comprises a first transmission; wherein the communication with the first DECT portable point[[s]] comprises a second transmission; wherein the first transmission occurs concurrently to the second transmission; wherein the allocation does not allocate a third transmission in concurrency to the first and second transmissions” in combination with  other elements as specified in claims.

Claim 26 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the allocation defines a certain time period associated with a certain slave communication slot and a certain master communication slot as a blocked time period when the certain master communication slot is used by the master communication processor for communicating with a first DECT portable point and the certain slave communication slot is used by the slave communication processor for communicating with a second DECT portable point; wherein the communication with the first DECT portable point[[s]] comprises a first transmission; wherein the communication with the first DECT portable point[[s]] comprises a second transmission; wherein the first transmission occurs concurrently to the second transmission; wherein the application does not allocate a third transmission in concurrency to the first and second transmissions” in combination with  other elements as specified in claims.

Claims 2-14, 16-25, 27 are allowed by virtue of their dependency on claim 1 and 15 respectively.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473